DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the response to the application filed on 12/16/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-12 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claim 1, Kamijo et al (US 2009/0001932 A1) was the closest prior art of record, Kamijo et al (US 2009/0001932 A1) discloses a power-transmission-side control circuit causes a power transmission device to perform temporary power transmission when a switch provided in a power-transmission-side instrument has been turned ON, and performs ID authentication based on ID authentication information, however the prior art of record does not discloses the specific configuration of the claimed method for transmitting energy to a sensor, comprising: transmitting energy from a primary side to a secondary side, wherein the sensor is arranged on the secondary side, wherein the primary side and the secondary side are coupled to each other via a primary coil and a secondary coil and the energy is transmitted via the two coils, wherein the primary coil and the secondary coil are designed to send data bidirectionally thereby; acquiring a measured variable using the sensor; transmitting from the secondary side to the primary side a value that depends on the measured variable; requesting an energy pulse from the secondary side to the primary side when an event occurs that requires more energy ; interrupting the transmission of the value dependent on the measured variable; transmitting at least one energy pulse from the primary side to the secondary side, wherein the energy pulse is transmitted in an event-controlled manner; and returning to normal mode upon acquisition of the measured variable and transmitting to the primary side the value that is dependent on the measured variable, as currently claimed in the particular method arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claim 2, which depends on claim 1, this claims is allowable for at least the same reasons given for claim 1.
Regarding independent claim 3, Kamijo et al (US 2009/0001932 A1) was the closest prior art of record, Kamijo et al (US 2009/0001932 A1) discloses a power-transmission-side control circuit causes a power transmission device to perform temporary power transmission when a switch provided in a power-transmission-side instrument has been turned ON, and performs ID authentication based on ID authentication information, however the prior art of record does not discloses the specific configuration of the claimed sensor arrangement for transmitting energy to a sensor, comprising: a primary side, including: a power supply unit; a primary coil connected to the power supply unit and designed to transmit energy and an energy pulse to a secondary coil and to transmit or receive data bidirectionally; and a first data processing unit designed to control and optionally to regulate the transmission of energy and further designed to generate, to control, and to regulate the energy pulse by the power supply unit and to transmit the energy pulse to the secondary coil; and a secondary side including the sensor, the sensor including: a secondary coil designed to receive energy and an energy pulse from the primary coil and to transmit or receive data bidirectionally; a voltage limiter for limiting the input voltage at the secondary coil, wherein the voltage limiter is connected to the secondary coil; a sensor element for acquiring at least one measured variable; and a second data processing unit connected to the sensor element and to the secondary coil, wherein the second data processing unit is designed to generate data correlated with the measured variable, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 4-12 which depends on claim 3, these claims are allowable for at least the same reasons given for claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoda et al (US 8,344,688 B2) discloses a power reception control device provided in a power reception device of a non-contact power transmission system includes a power-reception-side control circuit that controls an operation of the power reception device, and a power supply control signal output terminal that supplies a power supply control signal to a charge control device, the power supply control signal controlling power supply to a battery. The power-reception-side control circuit controls a timing at which the power supply control signal (ICUTX) is output from the power supply control signal output terminal. The operation of the charge control device is compulsorily controlled using the power supply control signal (ICUTX), however does not discloses the claimed structure and method arrangement.
Onishi et al (US 2009/0174364 A1) discloses a power transmission control device used for a non-contact power transmission system includes an operation mode switching terminal that receives an operation mode switch control signal that switches a mode between an automatic mode and a switch mode, a power transmitting device starting normal power transmission in the automatic mode after installation of a power-receiving-side instrument that includes a power receiving device in an area in which power transmitted via non-contact power transmission can be received has been automatically detected, the normal power transmission supplying power to a load of the power-receiving-side instrument, and the power transmitting device starting the normal power transmission in the switch mode after an operation trigger switch has been turned ON, an operation trigger terminal that receives an operation trigger signal that occurs due to an operation of the operation trigger switch, and a power-transmitting-side control circuit that controls power transmission to the power receiving device and changes an operation mode of the power transmitting device based on the operation mode switch control signal, however does not discloses the claimed structure and method arrangement.
Onishi et al (US 2008/0197802 A1) discloses a power reception device transmits authentication information (e.g., start code, manufacturer ID, product ID, rated power information, and resonance characteristic information) to a power transmission device before starting normal power transmission by a non-contact power transmission system. The power transmission device performs instrument authentication based on the received authentication information, and regulates the maximum transmission power is regulated to conform to a power-reception-device side rated power. The power transmission device then performs normal power transmission, however does not discloses the claimed structure and method arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836